IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 98-20727
                      _____________________

A. J. BERTULLI; JOE GRINDER; LARRY DOURIS;
JOAN SANDSTROME; MARK BLACKMORE, on behalf
of themselves and all others similarly
situated,

                                              Plaintiffs-Appellants,

                             versus

INDEPENDENT ASSOCIATION OF CONTINENTAL
PILOTS; CONTINENTAL AIRLINES INCORPORATED,

                                              Defendants-Appellees.

*****************************************************************

In The Matter Of: CONTINENTAL AIRLINES
CORPORATION; In The Matter Of: CONTINENTAL
AIRLINES INCORPORATED; In The Matter Of:
TEXAS INTERNATIONAL AIRLINES, INC.;
In The Matter Of: TXIA HOLDING CORP.,

                                                           Debtors.
-------------------------------------------

A. J. BERTULLI; JOE GRINDER; LARRY DOURIS;
JOAN SANDSTROME; MARK BLACKMORE, On behalf
of themselves and all others similarly
situated,

                                                         Appellants,

                             versus

INDEPENDENT ASSOCIATION OF CONTINENTAL PILOTS,

                                                        Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-97-CV-1841)
_________________________________________________________________

                         August 13, 1999
Before JOLLY and SMITH, Circuit Judges, and SARAH S. VANCE,*
District Judge.

PER CURIAM:**

     The appellants appeal two orders of the district court, one

entered on February 10, 1998, and one entered July 2, 1998 (which

modified   the   February   10   order).     We   conclude   that   we   lack

appellate jurisdiction.

     The plaintiffs-appellants brought two actions. In one action,

the appellants assert a cause of action against the Independent

Association of Continental Pilots (“IACP”) for breach of the duty

of fair representation.1 Continental Airlines, Inc., was joined as

a necessary party to this action.        In their second cause of action,

the appellants argued that Continental Airlines, violated an order

entered by the bankruptcy court in In re Continental Airlines

Corp., Consolidated Case No. 83-04019-H2-5 (S.D. Tex. entered

Nov. 19, 1985).     IACP was joined as a necessary party to this

action. The district court granted a motion made by the defendants

to consolidate the two actions.          In its order dated February 6,

1998, the district court consolidated the actions under one case


     *
     District Judge of the Eastern District of Louisiana, sitting
by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
      Specifically, the appellants rely on the Railway Labor Act,
45 U.S.C. § 151, et seq., and the Labor Management Reporting and
Disclosure Act, 29 U.S.C. § 411, et seq.




                                     2
number, Civil Action No. H-97-1841.    The district court then--by

two separate orders--dismissed the appellants’ action relating to

the bankruptcy order.   The appellants appeal from the orders that

dismissed this part of the consolidated action.

     After reviewing the record, reading the parties’ briefs, and

considering the arguments presented before the court, we conclude

that the district court intended to consolidate the appellants’ two

causes of action for all purposes.       We reach this conclusion

because the district court specifically granted the defendants’

motion to consolidate “for all purposes” and because the district

court’s order of consolidation reflects no modification, condition

or limitation.   The district court did not certify the orders now

appealed from under Fed. R. Civ. P. 54(b). Consequently, the order

dismissing the appellants’ action concerning the bankruptcy order

is not a final appealable order.   See, e.g., Road Sprinkler Fitters

Local Union v. Continental Sprinkler Co., 967 F.2d 145 (5th Cir.

1992).   The appeal is therefore

                                                D I S M I S S E D.2




    2
     In the light of the opinion, the appellee’s motion to dismiss
the appeal is MOOT.




                                   3